ORDER GRANTING EMERGENCY PETITION FOR INTERIM SUSPENSION
On January 15, 2004, the Disciplinary Commission filed an Emergency Petition for Order of Interim Suspension pursuant to Ind. Admission and Discipline Rule 283(11.1)(b). In that petition, the Commission alleged, in eight counts, that the respondent abandoned his clients' legal matters, failed to refund to clients advance-paid attorney fees and filing fees, and that he has failed to respond to the Coramigsion's demands for response to client grievances filed against him. The Commission alleges that the respondent's continuation of the practice of law may pose a substantial threat of harm to clients, the public, potential clients, or the administration of justice, and that the alleged conduct, if true, would subject the respondent to sanctions. The respondent has not responded to the Commission's petition.
We now find that, pursuant to Ad-mis.Dise.R. 23(11.1)(b) and upon the record before us, the Commission has demonstrated by a preponderance of the evidence that the respondent's continuation of the practice of law may pose a substantial threat of harm to clients, the public, potential clients, or the administration of justice, and that the alleged conduct, if true, would subject the respondent to sanctions. Accordingly, we find that he should be suspended pursuant to Admis.Disc.R. 28(11.1)(b).
IT IS, THEREFORE, ORDERED that the Disciplinary Commission's Emergen*1125cy Petition for Interim Suspension is granted. Accordingly, the respondent, Clifton Bruce Davidson, is suspended from the practice of law, effective immediately. The respondent's suspension shall remain in effect until disposition of any related disciplinary proceeding or further order of this Court. - -
The clerk of this Court is directed to provide copies of this order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all entities pursuant to Admis.Disc.R. 28(8)(d), governing suspension.
All Justices concur;